Name: Commission Regulation (EEC) No 3186/82 of 25 November 1982 on common arrangements for imports into France of certain products originating in Sri Lanka
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 11 . 82 Official Journal of the European Communities No L 338/5 COMMISSION REGULATION (EEC) No 3186/82 of 25 November 1982 on common arrangements for imports into France of certain products originating in Sri Lanka HAS ADOPTED THIS REGULATION : Article 1 Importation into France of the category of products originating in Sri Lanka specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in certain third countries ('), as last amended by Regula ­ tion (EEC) No 920/81 (2), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions on which quantitative limita ­ tions may be established ; whereas imports into France of dresses (category 26), originating in Sri Lanka, have exceeded the levels referred to in paragraph 3 of the said Article 1 1 ; Whereas, at the end of consultations held with Sri Lanka, it is desirable to make the products in question subject to quantitative limitation for the year 1982 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex V to Regulation (EEC) No 3059/78 ; Whereas the products in question exported from Sri Lanka beween 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, 1 . Products as referred to in Article 1 shipped from Sri Lanka to France between 1 January 1982 and the date of entry into force of this Regulation , which have not yet been released for free circulation shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during the period in question . 2 . Imports of products shipped from Sri Lanka to France after the entry into force of this Regulation shall be subject to the double-checking system described in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, all quantities of products shipped from Sri Lanka to France between 1 January 1982 and the date of entry into force of this Regulation and released for free circulation shall be set off against the quantitative limits established for 1982. Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1982 . For the Commission FranÃ §ois-Xavier ORTOLI Vice-President (&gt;) OJ No L 365 , 27 . 12 . 1978 , p . 1 . (2) OJ No L 98 , 9 . 4. 1981 , p . 1 . No L 338/6 Official Journal of the European Communities 30. 11 . 82 ANNEX Category CCT heading No NIMEXE code ( 1982) Description Thirdcountry Member States Unit Quantitative limit from 1 January to 31 December 1982 26 60.05 A II b) 4 cc) 11 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies ') woven and knitted or crocheted dresses, of wool , of cotton or of man-made tÃ ¨xtile fibres Sri Lanka F 1 000 pieces 200